DETAILED ACTION
In the Final Rejection mailed 4/4/2022:
Claims 1-15, 17-20, 24-29, 32, 36-38, and 40-43 were cancelled.
Claims 16, 21-23, 30-31, 33-35, 39, and 45-53 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 6/3/2022 has been entered:
Claims 1-43, 47, and 53 are cancelled.
Claims 54-62 are new.
Claims 44-46, 48-52, and 54-62 are active.
Response to Arguments
Applicant’s arguments, filed 6/3/2022, with respect to the prior art rejections have been fully considered and are persuasive. The rejections of the active claims have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with STEPHEN OLSON on 6/14/2022.
The application has been amended as follows:
Line 5 of claim 44 should now say: “a containment member arranged in the housing between [a] the pyrotechnic”.
Line 3 of claim 45 should now say: “axial end, the diffuser defining the plurality of diffusion holes, the containment member”.
Line 2 of claim 46 should now say: “claim 45, 
Claim 48 should now say: “The gas generator of claim [44] 45, wherein the containment member is connected to the diffuser and the base of the housing at an inertia welding zone.”
Line 2 of claim 51 should now say: “containment member is connected to [the] a diffuser and a base of the housing at an”.
Line 11 of claim 57 should now say: “welding the diffuser to the base 
Claim 61 should be deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 44 was previously indicated as being allowable and all of the other active claims now depend from claim 44. The reasons claim 44 is allowable over the closest prior art may be found in a prior Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-43, 47, 53, and 61 are cancelled. Claims 44-46, 48-52, 54-60, and 62 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641